Citation Nr: 0615875	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-42 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hemorrhoids, to 
include as based upon aggravation.

4.  Entitlement to service connection for right calf varicose 
veins, to include as based upon aggravation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979 and from October 2001 to October 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the RO.

In January 2006, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge, which was held at 
the RO.

The issues of entitlement to service connection for bilateral 
hearing loss, hemorrhoids, and right calf varicose veins are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's anemia is congenital in nature.


CONCLUSION OF LAW

The veteran's anemia is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in November 2003 (prior to the initial 
adjudication of the claim) and in April 2005, the RO sent the 
veteran letters that informed him of the evidence necessary 
to establish service connection for, among other things, and 
anemia, what evidence they would obtain, and what evidence he 
should submit.  The letters also, essentially, requested that 
he provide any medical evidence in his possession that 
pertained to the claim.  The Board finds that the notice 
requirements set forth have been met, because while the 
veteran was not provided with notice of the type of evidence 
necessary to establish disability ratings or effective dates 
- i.e. the latter two elements of service connection, noted 
above - for the disabilities on appeal, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
of service connection for anemia, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded a 
relevant VA medical examination.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In VAOPGCPREC 82-90 (O.G.C. Prec. 82-90), 
however, VA's General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the veteran has 
additional disability from aggravation due to a superimposed 
condition.  See also, Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).


Discussion

In August 1986 a diagnosis of rule out thalassemia was made.  
In December 2001, a diagnosis of minor beta thalassemia 
anemia was noted.  In July 2002, anemia secondary to the beta 
thalassemia trait was assessed.  

On March 2004 VA medical examination, the veteran reported 
that he was told he was anemic approximately 20 years prior 
and that he had been treated with iron compounds 
intermittently since then.  Laboratory results indicated that 
hemoglobin and median red cell volume (MCV) levels were low.  

Beta thalassemia is a genetic disorder.  See 
http://www.genome.gov/10001221.  Service connection cannot be 
granted for congenital disorders.  38 C.F.R. § 3.303(c).  
Thus, service connection for Beta thalassemia is denied.  The 
veteran appears to assert that his beta thalassemia anemia 
increased in severity as a result of service.  The veteran is 
not competent to render such a medical opinion, and there is 
no competent medical evidence in support of the veteran's 
contentions, thus service connection for the veteran's beta 
thalassemia anemia cannot be granted based on aggravation.  
See 38 C.F.R. § 3.306; Espiritu, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for anemia is denied.

REMAND

For the reasons stated below, a remand to the RO is necessary 
regarding the issues of entitlement to service connection for 
bilateral hearing loss, hemorrhoids, and varicose veins of 
the right calf.

The RO is asked to verify the dates of the veteran's Army 
reserves service pertaining to both active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

The RO must afford the veteran a new examination regarding 
his claimed bilateral hearing loss.  The examiner must 
determine whether the veteran suffers from bilateral hearing 
loss within the meaning of VA law and regulations and, if so, 
the examiner must provide an opinion regarding the likely 
etiology the veteran's hearing loss.

The evidence suggests that the veteran's hemorrhoids and 
right calf varicose veins may have had their onset before 
service.  The Board requires information as to the 
approximate date of onset of the veteran's claimed 
hemorrhoids and right calf varicose veins and an opinion 
regarding the etiology of these conditions.  If it is found 
that one or both of these disorders predated either period of 
the veteran's service, the examiner must opine regarding 
whether there was any aggravation during or as a result of 
service.  If so, the examiner must indicate whether such 
aggravation was beyond the natural expected progression of 
the disorder.  

The examiner is to be reminded that the veteran had two 
periods of active duty service.  The first was from April 
1976 to April 1979 and from October 2001 to October 2002.  
In-service incurrence would mean that the disability had its 
onset during one of the periods of service noted above.  Pre-
service incurrence includes the period between April 1979 and 
October 2001, when the veteran was not serving on active 
duty.

In addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims of service connection for bilateral 
hearing loss, hemorrhoids, and varicose veins, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The AMC is asked to send the veteran 
a corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims of service 
connection for bilateral hearing loss, 
hemorrhoids, and varicose veins, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson.  

2.  The AMC is asked to verify the 
dates of the veteran's Army reserves 
service pertaining to both ACDUTRA and 
INACDUTRA.

3.  The AMC should have the veteran 
scheduled for a VA audiologic 
examination to determine whether the 
veteran suffers from bilateral hearing 
loss within the meaning of VA law and 
regulations and, if so, if it is as 
likely as not that the disorder is 
related to his military service.  See 
38 C.F.R. § 3.385 (2005).  The examiner 
should provide a complete rationale for 
any opinion provided.  The examination 
report should indicate whether the 
claims file was reviewed.

4.  The AMC should also schedule an 
appropriate VA medical examination in 
order, to the extend possible, to 
determine the approximate date of onset 
of the veteran's claimed hemorrhoids 
and right calf varicose veins, and an 
opinion regarding the etiology of these 
disorders.  If it is found that one or 
both of these disorders predated either 
period of the veteran's service, the 
examiner must opine regarding whether 
there was any aggravation during or as 
a result of service.  If so, the 
examiner must indicate whether such 
aggravation was beyond the natural 
expected progression of the disorder.

The examiner is to be reminded that the 
veteran had two periods of active duty 
service.  The first was from April 1976 
to April 1979 and from October 2001 to 
October 2002.  

The claims file must be made available 
to the examiner for review in 
conjunction with the examination.  A 
rationale for all opinions and 
conclusions must be provided.

5.  Thereafter, the AMC should 
readjudicate the issues on appeal.  If 
the claims remain denied, the veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case and afforded the 
appropriate period of time to respond 
thereto.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


